Case: 13-5131   Document: 6       Page: 1   Filed: 10/17/2013




          NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 PAUL MICHELOTTI,
                  Plaintiff-Appellant,

                           v.

                   UNITED STATES,
                   Defendant-Appellee.
                 ______________________

                       2013-5131
                 ______________________

    Appeal from the United States Court of Federal
Claims in No. 13-CV-0029, Chief Judge Emily C. Hewitt.
                 ______________________

                     ON MOTION
                 ______________________

                       ORDER
    Paul Michelotti submits a document received by this
court on September 30, 2013, which the court treats as
Michelotti’s informal brief. The United States moves
without opposition for a stay of the deadline to file its
response brief in this case until the end of the lapse in
appropriations to the Department of Justice.
    Upon consideration thereof,
    IT IS ORDERED THAT:
Case: 13-5131   Document: 6    Page: 2      Filed: 10/17/2013



2                              MICHELOTTI   v. US



    (1) Michelotti’s September 30, 2013 submission is
accepted for filing as his informal brief.
    (2) The motion to stay the briefing schedule is grant-
ed to the extent that the United States’ response brief is
due within 21 days of the date of filing of this order.
                                  FOR THE COURT

                                  /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk

s21